Citation Nr: 0717274	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), on an extra-
schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1967 to February 1976.

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 

In November 2004, the Board determined that criteria for 
eligibility for TDIU under the schedular criteria had not 
been met.  At the same time, the Board determined that the 
criteria had been met for referral to the Director, 
Compensation and Pension (C&P) Service, for consideration of 
a TDIU rating on an extra-schedular basis. Accordingly, the 
Board remanded that matter to RO so that the referral could 
be accomplished.

An opinion was obtained from the Director of the C&P Service. 
Thereafter, the RO issued a Supplemental Statement of the 
Case (SSOC) in June 2005 denying TDIU, on an extra-schedular 
basis.  The case was returned to the Board which denied 
entitlement to TDIU on an extra-schedular basis.  In February 
2007 the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded the case 
pursuant to Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the February 2007 Remand from the Court, 
additional development is necessary with respect to the 
veteran's appeal for entitlement to a total rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16(b).  

In recent correspondence the veteran has asserted that his 
service-connected back disability has increased in severity 
since his last examination.  Therefore another examination 
should be conducted.  The Court has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The record reflects that additional evidence related to the 
veteran's service-connected back disability may be available 
and not yet made part of the record.  These records should be 
requested.  

In addition, it is not clear from the record whether the 
veteran has received notice that is in compliance with the 
requirements of the Veterans Claims Assistance Act (VCAA).  
Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Notice that meets the requirements of 
Dingess/Hartman should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006). 

2.  The veteran should be asked to 
identify all health care professionals 
and/or facilities where he has been 
treated for his service-connected back 
disability.  The RO should obtain records 
of treatment from all the sources listed 
by the veteran which are not already on 
file.  Specifically, the veteran should 
be requested to execute the appropriate 
authorization, and VA should request his 
treatment records from Dr. Steven Abram 
for the period from January 2002 to the 
present.  

3.  Request a complete copy of the 
veteran's June 2002 Postal Service 
Disability Decision, and all associated 
medical records, from the Office of 
Personnel Management and/or the U.S. 
Postal Service, whichever has custody of 
the records.  If release is required, 
request the veteran to execute the 
necessary release.  

4.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate his service-connected 
back disability.  The examiner is 
requested to indicate all orthopedic and 
neurologic symptoms resulting from the 
service-connected disability and their 
effect on the veteran's ability to 
maintain employment.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.

5.  Following the above, submit the 
claim for a total rating for 
compensation purposes based on 
individual unemployability under 38 
C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The 
rating board will include a full 
statement as to the veteran's service- 
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on the issue. 

6.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
veteran and his attorney should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

